Exhibit 10.3

BINDING MEMORANDUM OF UNDERSTANDING

THIS BINDING MEMORANDUM OF UNDERSTANDING (“MOU”) is made as of September 26,
2016, by and between RAIT Financial Trust, a Maryland real estate investment
trust (the “Company”) and Scott L.N. Davidson (the “Executive”).

R E C I T A L S:

WHEREAS, the Company intends to enter into that certain Securities and Asset
Purchase Agreement (the “Purchase Agreement”) by and among the Company, RAIT
TRS, LLC, Jupiter Communities, LLC, the RAIT Selling Stockholders (as defined
therein), Independence Realty Trust, Inc. and Independence Realty Operating
Partnership, LP;

WHEREAS, pursuant to the transactions contemplated by the Purchase Agreement,
the Executive will be elevated to the position of Chief Executive Officer of the
Company; and

WHEREAS, the Company and the Executive desire to memorialize the terms under
which the Executive will serve as the Chief Executive Officer of the Company.

NOW, THEREFORE, for consideration recognized by each party and intending to be
bound by the terms hereof, the Company and the Executive agree as follows:

1. Recitals. The foregoing recitals are incorporated into this MOU as if
separately restated herein.

2. Employment Terms.

a) On the Second Closing Date (as defined in the Purchase Agreement), Executive
shall be elevated to the position of Chief Executive Officer (“CEO”) of the
Company.

b) On the Second Closing Date, the Board shall elect Executive to the Board of
Trustees of the Company.

c) As CEO, Executive shall receive an annual base salary of $850,000.

d) The Company and Executive shall enter into a new employment agreement for
Executive, effective following the Second Closing Date, that includes terms
substantially similar to those included in the current CEO’s employment
agreement and that is consistent with Executive’s current employment agreement
and the prospective business of the Company. Such contract shall be negotiated
and executed prior to the Second Closing Date.

e) Executive shall receive a new aggregate Share Award (as defined in the RAIT
Financial Trust 2012 Incentive Award Plan (the “Plan”)) under the Plan of
600,000 shares of the Company’s common shares of beneficial interest (the
“Award”). In order to comply with the terms and conditions of the Plan, the



--------------------------------------------------------------------------------

Award may be granted as two separate awards. To the extent the Award is granted
in multiple awards, the amount of shares granted in each award shall be
determined at the sole discretion of the Company. In no event shall the number
of shares granted exceed 500,000 in one calendar year or 600,000 in the
aggregate. Fifty percent (50%) of the shares granted pursuant to the Award shall
vest on the second anniversary of the Second Closing Date, regardless of the
date granted. The remaining fifty percent (50%) of the shares granted pursuant
to the Award shall vest on the third anniversary of the Second Closing Date,
regardless of the date granted. The Award is subject to the terms and conditions
of the Plan, as they be may be amended from time to time.

f) On a date to be determined by the Company, but not after the later to occur
of the Second Closing Date or February 1, 2017, Executive shall receive a
one-time cash payment in the amount of $1,350,000.

g) It is the expectation of the Board of Trustees of the Company that
Executive’s discretionary performance compensation for 2016 shall be paid at the
maximum target level.

h) Cash available for distribution (“CAD”) goals for 2017, as established by the
compensation committee of the Board of Trustees, shall be adjusted for the
purpose of determining Executive’s 2017 performance compensation. Such
adjustment shall account for payments made to the Company’s current Chief
Executive Officer and Chief Financial Officer as part of the terms of their
separation from the Company as a result of the transactions contemplated by the
Purchase Agreement.

3. General Provisions.

a) The obligations of the parties set forth in this MOU are contingent upon the
consummation of the transactions contemplated by the Purchase Agreement. In the
event the Second Closing (as defined in the Purchase Agreement) does not occur,
this MOU shall be null and void.

b) This MOU shall be governed by and construed in accordance with the laws of
the United States and of the Commonwealth of Pennsylvania. Any dispute arising
out of or relating to this MOU, or the breach, termination or validity thereof,
will be submitted by the parties to arbitration under the commercial rules then
in effect for the American Arbitration Association except as provided in this
Section. Such arbitration shall be conducted in Philadelphia, Pennsylvania. All
proceedings will be held in English and a record transcribed in English will be
prepared. Judgment upon the award rendered by the arbitrator(s) may be entered
in any court having jurisdiction thereof.

c) Neither party may assign its rights under this MOU except as agreed by the
parties in writing.

 

2



--------------------------------------------------------------------------------

d) This MOU may be amended or supplemented only by a writing that is signed by
duly authorized representatives of both parties.

e) If any part of this MOU is found invalid or unenforceable, that part will be
amended to achieve as nearly as possible the same economic effect as the
original provision and the remainder of this MOU will remain in full force.

f) This MOU constitutes the entire agreement between the parties relating to
this subject matter and supersedes all prior or simultaneous representations,
discussions, negotiations, and agreements, whether written or oral.

[Signature Page Follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto agree to the terms of this MOU and have
executed the same as of the date first written above.

 

RAIT FINANCIAL TRUST, a Maryland real estate investment trust By:  

/s/ Murray Stempel

Title:  

Trustee

/s/ Scott L.N. Davidson

Scott L.N. Davidson

[Signature Page to Davidson MOU]